Citation Nr: 1724648	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-33 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for low back strain with minimal to mild L3-S1 degenerative disc disease, currently rated at 20 percent disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1994 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2015 Disability Benefits Questionnaire (DBQ) submitted by the Veteran and completed by a private physician, depicts notable changes in the severity of the service connected low back disability to the symptoms noted at the February 2015 VA examination.  Specifically, the Veteran's range of motion notably decreased in the intervening month.  Further, the March 2015 examiner reported that the Veteran had Intervertebral Disc Syndrome (IVDS) and missed four to six weeks of work due to incapacitating episodes in the last twelve months, while the February 2015 examiner reported the Veteran had missed no work in the last twelve months due to incapacitating episodes of IVDS.  

In addition, in a VA medical report from January 2017, the Veteran reported that his low back strain with minimal to mild L3-S1 degenerative disc disease was getting worse and that the pain now travels down his left leg.  Given the discrepancy between the February 2015 VA examination and the March 2015 DBQ, and an indication by the evidence that the Veteran's disability may have become more severe since the March 2015 VA examination, the Veteran should be afforded a current VA medical examination regarding the severity of the lower back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lower back disability.  The claim file must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  Range of motion testing should include findings in active and passive motion as well as with weight and non-weight bearing.  Any pain noted should be documented and the specific point within the range of motion where pain starts should be noted.  Any opinions provided should be supported by full rationale.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him and his representative a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if necessary.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




